Citation Nr: 0715652	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for Hepatitis C.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in February 2007.

The Board points out that, in October 2006, the veteran filed 
a claim for an increased rating for his service connected 
neuropathy, and also requested to be rated as 100 percent 
permanently and totally disabled.  As these matters have yet 
to be adjudicated, there are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the evidence of record indicates that, 
in service in January 1970, the veteran was diagnosed with 
and treated for hepatitis, possibly amoebic hepatitis.  The 
veteran was denied service connection for hepatitis in a 
February 1971 RO decision, based on the results of a January 
1971 VA examination, which found that the veteran did not 
have any residuals of hepatitis.

In September 2001, the veteran filed a claim for Hepatitis C.  
The evidence of record does indicate that the veteran has a 
current diagnosis of Hepatitis C.  As the veteran has a 
current diagnosis of Hepatitis C, and as the veteran had 
hepatitis in service, the Board finds that the veteran should 
be provided with a VA examination to determine whether the 
veteran's current Hepatitis C diagnosis is related to 
service.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination by a specialist in liver 
disorders to determine the nature and 
etiology of the veteran's Hepatitis C.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, particularly 
those service medical records dated 
January 1970 which reflect treatment for 
hepatitis.  The examiner is requested to 
obtain a detailed clinical history from 
the veteran concerning exposure to 
possible risk factors associated with the 
development of Hepatitis C.    

Following the examination, the examiner 
is requested to render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran developed 
Hepatitis C as a result of his service.  
A complete rationale for each opinion 
expressed should be provided, including 
the risk factors on which this diagnosis 
is based.  The examiner should also 
comment on the veteran's diagnosis of 
serious drug addition in service, made in 
June 1970, and opine whether the 
veteran's current diagnosis of hepatitis 
is due to drug use in or after service.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




